DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/21 has been entered.


Status of Claims
The amendment filed 11/1/21 is acknowledged. Claims 1, 3-21 are pending. Claims 1, 3-10, 15-21 are amended. Claim 2 remains canceled. Claims 10-14 remain withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determine a trendline function, determine transformed values, determine correlation coefficient values determine a limit of 
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by non-patent literature of record in the application.  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  The Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea.
Response to Arguments and Amendments
	Regarding the 101 rejection, Applicant argues that the claims are not directed to an abstract idea, rather the claims recite additional elements that integrate the abstract idea into a practical application. Examiner respectfully disagrees. The claim is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer; data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity; there is no improvement to a computer or other technology; does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition; does not apply the abstract idea with, or by use of, a particular machine. 
Applicant initially argues that streamlined analysis may be used for claims 1, 10 and 15 because the claims do not seek to tie up any judicial exception. Examiner respectfully disagrees. Per MPEP 2106.06(a), a claim that does not qualify as eligible after Step 2B of the full analysis would not be suitable for the streamlined analysis, because the claim lacks self‐evident eligibility. In this case, Examiner notes that the claims in question lack self-evident eligibility.
	On page 13, Applicant argues that determining a trendline function based on a best fit values, and determining transformed values based on a slope of the trendline function recite meaningful 
	On page 14, Applicant argues Claim 1 is not directed to an abstract idea. Examiner respectfully disagrees. The claims, as a whole, merely refer to receiving data, analyzing data via mathematical concepts, outputting a result. 
While Applicant refers to Enfish, Examiner notes, with respect to Enfish, the Claims were “directed to an innovative logical model for a computer database”, i.e. an improvement in technology. No such improvement is recited in these claims. 
While Applicant refers to McRO, Examiner notes that regarding McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 1316 (Fed. Cir. 2016), Examiner notes that Claims were directed to a new “specific process for automatically animating characters using particular information and techniques”, i.e. an improvement in technology. No such improvement is recited in these claims. 
While Applicant refers to paragraph 0055 of their specification stating the claimed invention is directing to providing “a more distinguishable indication of the boundaries of the intact region of autoregulation”, Examiner notes that per MPEP 2106.04(d)(1), if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Similar, per, MPEP 2106.05(a), Gathering and analyzing information using conventional techniques and displaying the result does not constitute an improvement in technology. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere 
	Applicant further refers to figure 7 and table of the specification to show that the claimed GACOx method is successful in determining LLA values where traditional methods fail. Tho this, the Examiner asks – Is this an improvement in technology? What is the gold standard of such a measurements? If there are so many methods of determining LLA which is the correct value that the GACOx method should be compared to? For example, according to the Applicant, table 1 shows that the traditional manual method for p04 determines an LLA of 65. Whereas the GACOx algorithm (the claimed invention) determines the LLA as 45. Which is the correct LLA? If neither are correct, and there is no gold standard, how is there an improvement in technology? In the case of p04, is it better to not show a result as opposed to showing a wrong/incorrect result? 
While Applicant suggests that Examiner is making a qualitative judgement about the GACOx method, Examiner notes that per MPEP 2106.05(a) “During examination, the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgement on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Examiner notes that the Specification does not show a technical explanation of the asserted improvement. Examiner further notes that Table 1 fails to clearly show said improvement. Merely saying that the ‘claimed invention comes up with a result where traditional methods are unable to’ is not an improvement in technology without knowing whether the results determined by the claimed invention are correct (which the 
	With respect to Step 2B, Applicant argues that because the claim is novel, the additional elements of the processor and display are not conventional. Examiner respectfully disagrees. Novelty does not equate to additional elements not being well-known and conventional. While the claim may be novel, the additional elements (i.e. a generic processor and display) are well known and conventional. In addition to the Non Patent Literature of Record in the Application, it is generally known in the art that generic processors to process data and a generic displays to display results are well-known and conventional.  Therefore the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JAY B SHAH/Examiner, Art Unit 3791